Order of the Surrogate’s Court of Queens county limiting examination before trial reversed on the facts, without costs, and motion denied, the court being of opinion that upon the issue of undue influence the period of limitation was improper. Order striking out paragraph from affidavit as scandalous and defamatory affirmed, without costs. Examination to proceed on five days’ notice at the place and hour stated in the notice of examination. Lazansky, P. J., Young, Kapper, Carswell and TompMns, JJ., concur.